DETAILED ACTION
“Straightening Apparatus for Metal Products and Method to Replace at least one Straightening Roll of said Apparatus”
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 
The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitations use a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: 
“first support member” in clm. 1 and 8
“second support member” in clm. 1 and 8
“movement member” in clm. 1 and 8
“gripping means” in clm. 1, 2, 3, 4, 5, 7, 8, 9, and 10
“gripping element” in clm. 3.
“actuation device” in clm. 3.
Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. A review of the specification reveals that the following appears to the corresponding structure for the 35 USC 112(f) limitations”
The “first support member” is a chock (Pg. 7, ln. 1-3)
The “second support member” is a chock (Pg. 7, ln. 1-3)
The “movement member” is a linear actuator such as a rack mechanism, a screw mechanism, or other linear actuators (Pg. 7, ln. 10-11)
The “gripping means” is at least one gripping element  and “actuation device” (Pg. 8, ln. 10-14)
The “gripping element” has no corresponding structure.
The “actuation device” has no corresponding structure.
If applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitations to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitations recite sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitations recite sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitations are: 
“second support member” in clm. 6
Because this claim limitation is not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it is not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this limitation interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation does not recite sufficient structure, materials, or acts to perform the claimed function.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 3, the recitation “at least one gripping element configured to attach at least one portion of said straightening roll” renders the metes and bounds of the claim indefinite. It is unclear if the “at least one portion of the straightening roll” is being attached to the “at least one gripping element;” or if the “at least one gripping element” is used to attach the “at least one portion of said straightening roll” to another component not positively set forth. 
Regarding claim 5, the recitation “an interspace in which, during use said gripping means are at least partly positioned” renders the scope of the claim indefinite. It is unclear what the term “during use” means; during use of the straightening apparatus? During use of the gripping means? What limitation is imparted upon the claim by the recitation “during use”?
Regarding claim 6, the recitations “during use” throughout the claim render the scope of the claim indefinite. It is unclear what the term “during use” means; during use of the straightening apparatus? During use of the gripping means? During use of the support bushing? What limitation is imparted upon the claim by the recitations “during use”? Does Applicant intend to claim the device (apparatus) or should this claim be drawn to a method of using the device?
Regarding claim 8, the recitation “to move said second structure, with a movement member, toward/away from said first structure to generate a maneuvering space” renders the metes and bounds of the claim indefinite. While it is clear that moving a second structure away from a first structure generates a maneuvering space between the first and second structures, it is unclear if “mov[ing] said second structure . . . toward said first structure” also “generate[s] a maneuvering space for the installation and/or removal of said straightening roll.” Is the maneuvering space generated only when the second structure is moved away from the first structure? Is a different maneuvering space generated if the second structure is moved toward the first structure?
Regarding claim 9, the recitations “the at least one straightening roll” in line 4; “said straightening roll” in line 5; “the straightening roll” in line 7; “said straightening roll” in line 9; and “said straightening roll” in line 12; render the scope of the claim indefinite. Parent claim 8 defines “a straightening roll” in line 1; is this straightening roll the same straightening roll defined as “at least one straightening roll” in line 4 of dependent claim 9? To what straightening roll do subsequent recitations of “the/said straightening roll” refer? Is only one straightening roll required in claims 8-9 or must multiple straightening rolls be present?
Claim limitations “gripping means” “gripping element,” and “actuation device” in claims 1-5 and 7-10 invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The “gripping means” comprises a “gripping element” and an “actuation device” (Specification: Pg. 8, ln. 10-14), but no structure is provided for the “gripping element” or the “actuation device” within the specification; as such, the scope of claims 1-5 and 7-10 is unascertainable. Do these claims encompass all existing gripping means, gripping elements, and actuation devices? 
Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
	Claim 6 is rejected for depending upon a rejected claim. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-4 and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nespoli et al (US 2016/0016214 A1; hereafter Nespoli).
Regarding Claim 1:
Nespoli discloses an apparatus (fig. 1) for straightening metal products (¶0001) comprising: 
- at least one rotation shaft (11) on which at least one straightening roll (8) is installed in a selectively removable manner (11; ¶0047, ln. 3-5); 
- a first structure (12) provided with at least a first support member configured to hold and support a first end of the rotation shaft (¶0047, ln. 5-8); 
- a second structure (5) provided with at least a second support member (22; ¶0051, ln. 1-3) configured to selectively support and hold a second end, opposite the first end, of the rotation shaft (11; ¶0065, ln. 10-12); 
- a movement member (3/4; ¶0046, ln. 14-19) configured to move the second structure (5) toward/away from the first structure (12) and to allow the installation or removal of the straightening roll (8) from the rotation shaft (11), wherein said second structure (5) is provided with gripping means (24/26/28; fig. 7), able to be selectively activated to take and hold the straightening roll (8) on the second structure (5) at least during the movement of the second structure (5; ¶0051).  
Regarding Claim 2:
Nespoli discloses the apparatus as in claim 1.
Nespoli further teaches wherein said second structure (5, fig. 2) is provided with a first surface (leftmost surface of 22) facing, during use, toward the first structure (12) and with a second surface (rightmost surface of 22), opposite said first surface, and in that said gripping means (24/26/28) are at least partly installed in the space comprised between said first surface and said straightening roll (8; as in fig. 7).  
Regarding Claim 3:
Nespoli discloses the apparatus as in claim 1.
Nespoli further teaches wherein said gripping means (24/26/28) comprise at least one gripping element (28) configured to attach at least one portion of said straightening roll (8; ¶0051), and an actuation device (24/26) configured to take said gripping element (28) to an active attachment condition of said straightening roll (8; ¶0051) and an inactive condition of non-interference with said straightening roll (8; ¶0065, ln. 15-18).  
Regarding Claim 4:
Nespoli discloses the apparatus as in claim 1.
Nespoli further teaches wherein said straightening roll (8, fig. 7) is provided, at one end, with a gripping edge (annotated fig. 7), and in that said gripping edge, during use, is directly facing said second structure (5), and said gripping means (24/26/28) are able to be selectively coupled with said gripping edge in order to take and hold the straightening roll (8) on the second structure (5; ¶0051).  

    PNG
    media_image1.png
    475
    474
    media_image1.png
    Greyscale

Regarding Claim 8:
Nespoli discloses a method to replace a straightening roll (8) installed in a selectively removable manner on a rotation shaft (11), said method providing: 
- to hold and support a first end (leftmost end in fig. 3) of said rotation shaft (11) on a first support member of a first structure (12; ¶0047) 
- to selectively support and hold a second end (rightmost end in fig. 3), opposite said first end (leftmost end), of said 4rotation shaft (11) on a second support member (22) of a second structure (5; ¶0051), 
- to move said second structure (5; fig. 2), with a movement member (3/4), toward/away from said first structure (12) to generate a maneuvering space for the installation and/or removal of said straightening roll (8) from said rotation shaft (11; ¶0046, ln. 12-19), wherein at least during the movement of said second structure (5), toward/away from said first structure (12), gripping means (24/26/28; fig. 7) take and hold said straightening roll (8) on said second structure (5) to allow, during the removal, the axial removal of the straightening roll (8) from said rotation shaft (11; ¶0067) or, during installation, the axial insertion of said straightening roll (8) on said rotation shaft (11; ¶0064-0065).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Nespoli et al (US 2016/0016214 A1; hereafter Nespoli) - as applied to claim 1, above - in further view of Hartung et al (US 2005/0056068 A1; hereafter Hartung)
Regarding Claim 5:
Nespoli discloses the apparatus as in claim 4.
Nespoli appears to show wherein said straightening roll (8) comprises a bushing (annotated fig. 3) having an axial cavity (annotated fig. 3) able to be inserted axially on said rotation shaft (11), and two straightening rings (annotated fig. 3) attached solidly to the ends of said bushing, and in that between said gripping edge (annotated fig. 7) and one of the straightening rings there is an interspace (annotated fig. 7) in which, during use, said gripping means (24/26/28) are at least partly positioned (as shown in annotated fig. 7).  
Nespoli does not disclose specific details about the structure of the straightening roll, and thus does not specify that the components pictured are straightening rings attached solidly to the ends of a bushing. 
Hartung teaches that a known configuration of a straightening roll (11; fig. 6) includes two straightening rings (10b) attached solidly to the ends of a bushing (26) which has an axial cavity inserted around a rotation shaft (27; ¶0032).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have constructed the straightening apparatus of Nespoli wherein the straightening roller comprises a bushing having an axial cavity able to be inserted axially on said rotation shaft, and two straightening rings attached solidly to the ends of said bushing. One of ordinary skill in the art would have been motivated to construct the straightening apparatus of Nespoli in this manner after reviewing the figures of Nespoli - which appear to show these features - and the disclosure of Hartung, which describes these known features of a straightening roller in detail (¶0032). Such consideration would be made through the course of routine engineering experimentation and practice.

    PNG
    media_image2.png
    486
    430
    media_image2.png
    Greyscale

Claims 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Nespoli et al (US 2016/0016214 A1; hereafter Nespoli) - as applied to claim 8, above - in further view of Abbey et al (US 5,600,988; hereafter Abbey).
Regarding Claim 9:
Nespoli discloses the method as in claim 8, 
Nespoli further teaches wherein when the installation of said straightening roll on said rotation shaft is required: 
- disposing said straightening roll (8) facing said second structure (5; ¶0064), 
- said gripping means (24/26/28) take and hold said straightening roll (8) on said second structure (5; ¶0064), 
- said second structure (5) is moved toward said first structure (12) to insert said straightening roll (8) on said rotation shaft 11; ¶0065).  
Nespoli does not specify that a support slider with the at least one straightening roll is positioned between said first structure and said second structure, disposing said straightening roll facing said second structure; or that said support slider moves outside the space comprised between said first structure and said second structure, leaving said straightening roll on said second structure.
Abbey discloses a method to replace a roll (56, fig. 4) installed in a selectively removable manner on a rotation shaft (92), said method providing: 
- to hold and support a first end (rightmost end in fig. 4) of said rotation shaft (92) on a first support member (94) of a first structure (54) 
- to selectively support and hold a second end (leftmost end in fig. 4), opposite said first end (rightmost end), of said 4rotation shaft (92) on a second support member (94) of a second structure (55), 
- to move said first structure (54), with a movement member (68), toward/away from said second structure (55) to generate a maneuvering space for the installation and/or removal of said straightening roll (56) from said rotation shaft (92; col. 4, ln. 47-56); 
- positioning a support slider (80; fig. 1) with the replacement roll (86) between said first structure (54) and said second structure (55), disposing said replacement roll (86) facing said second structure (55; col. 5, ln. 34-36); 
- said gripping means (58) take and hold the replacement roll (86; col. 5, ln. 36-39),
- said support slider (80) moves outside the space comprised between said first structure (54) and said second structure (55), leaving said straightening roll (80) on said second structure (55; col. 5, ln. 39-45).
Examiner notes that Nespoli does not provide a mechanism to position the straightening rolls on the second structure after the second structure is moved away from the first structure; instead, in the invention of Nespoli the second structure is lifted out of the system by a crane and replaced (¶0055). Nespoli also discloses that it is desirable to limit crane use within a roll replacement method (¶0011). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have formulated the method of Nespoli wherein, rather than replacing the entire second structure, a support slider with the at least one straightening roll is positioned between said first structure and said second structure, disposing said straightening roll facing said second structure; or that said support slider moves outside the space comprised between said first structure and said second structure, leaving said straightening roll on said second structure. One of ordinary skill in the art would have been motivated to make this addition because utilizing a support slider - and associated gripping elements - to position cantilevered rolls during a roll replacement method was known in the art prior to the filing date of the instant application, as shown by Abbey. The incorporation of known gripping elements and support slider would have been considered by one of ordinary skill in the art when reviewing the disclosure of Nespoli (which envisions limiting crane use) and Abbey (which incorporates such a support slider). 
Regarding Claim 10:
Nespoli discloses the method as in claim 8, 
Nespoli further teaches wherein when the removal of said straightening roll (8) from said rotation shaft (11) is required: 
- said gripping means (24/26/28) are driven to take and hold said straightening roll (8) on said second structure (5; ¶0067, ln. 5-9), 
- said second structure (5) is moved away from said first structure (12), removing said straightening roll (8) from said rotation shaft (11; ¶0067, ln. 9-14), 
Nespoli does not specify that a support slider is positioned between said first structure and said second structure to receive the straightening roll supported by said second structure, and 5said gripping means are deactivated to position said straightening roll on said support slider.
Abbey discloses a method to replace a roll (56, fig. 4) installed in a selectively removable manner on a rotation shaft (92), said method providing: 
- to hold and support a first end (rightmost end in fig. 4) of said rotation shaft (92) on a first support member (94) of a first structure (54) 
- to selectively support and hold a second end (leftmost end in fig. 4), opposite said first end (rightmost end), of said 4rotation shaft (92) on a second support member (94) of a second structure (55), 
- to move said first structure (54), with a movement member (68), toward/away from said second structure (55) to generate a maneuvering space for the installation and/or removal of said straightening roll (56) from said rotation shaft (92; col. 4, ln. 47-56); and
- a support slider (70; fig. 6) is positioned between said first structure (54) and said second structure (55) to receive the straightening roll (56) supported by said second structure (55; col. 4, ln. 57-60), and 5gripping means (58) activated to move said roll (56) from the second structure (55) onto the support slider (70; col. 5, ln. 15-20) and deactivated to position said straightening roll (56) on said support slider (70; col. 5, ln. 21-25).
Examiner notes that Nespoli does not provide a mechanism to remove the straightening rolls from the second structure after the second structure is moved away from the first structure; instead, in the invention of Nespoli the second structure is lifted out of the system by a crane and replaced (¶0055). Nespoli also discloses that it is desirable to limit crane use within a roll replacement method (¶0011). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have formulated the method of Nespoli wherein, rather than replacing the entire second structure, a support slider is positioned between said first structure and said second structure to receive the straightening roll supported by said second structure, and 5said gripping means are deactivated to position said straightening roll on said support slider. One of ordinary skill in the art would have been motivated to make this addition because utilizing a support slider - and associated gripping elements - to receive cantilevered rolls during a roll replacement method was known in the art prior to the filing date of the instant application, as shown by Abbey. The incorporation of known gripping elements and support slider would have been considered by one of ordinary skill in the art when reviewing the disclosure of Nespoli (which envisions limiting crane use) and Abbey (which incorporates such a support slider). 

Allowable Subject Matter
Claims 6-7 would be allowable if rewritten to overcome the rejections under 35 U.S.C. 112(b) and 35 U.S.C. 112(a) set forth in this Office action, and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the closest prior art of record has been identified as Nespoli (US 2016/0016214 A1) - as detailed in reference to claim 1, above. In the invention of Nespoli, a gripping edge (annotated fig. 7) of roller (8) abuts the second support member (22) and gripping means (24/26/28) are coupled with said gripping edge in order to take and hold the straightening roll (8) on the second structure (5; ¶0051). Nespoli does not disclose wherein said second support member comprises a tubular support bushing; wherein said support bushing is provided with a support end installed protruding with respect to the second structure and, during use, toward the straightening roll, or wherein said straightening roll is provided, at one end of an axial cavity thereof, with a circumferential hollow in which, during use, said support end of said support bushing is positioned; as required by dependent claim 6. 
Niskamen et al (US 5,273,626; hereafter Niskamen) teaches that when mounting a roll (12) on a rotating shaft (11), a support bushing (24) - having a support end protruding from a support structure (20) into a circumferential hollow of the roller (12; as shown in fig. 1) - may be utilized to receive axial forces from the roll and transmit them to the machine frame (col. 2, ln. 34-38) and to transmit forces from the drive wheel (22) to the roll (12; col. 3, ln. 25-35). 
Examiner notes that in the invention of Nespoli, the component most similar to the claimed “tubular support bushing” would be ring (28). Ring (28) is not used for transmitting forces from a drive means to the roll; instead the roll (8) is driven from the opposite end (leftmost end, as I fig. 7) of the shaft (11). It would not have been obvious to one of ordinary skill in the art to replace ring (28) of Nespoli with the tubular support bushing of Niskamen; these components are not used for the same purpose, are not easily interchanged, and no teaching within the references would have led one of ordinary skill in the art to substitute one for the other absent impermissible hindsight.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The references listed on the attached PTO-892 and not relied upon are cited to show roll replacement apparatuses/methods with similar features to those of the instant invention. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATIE L PARR whose telephone number is (303)297-4427.  The examiner can normally be reached on Monday - Thursday: 7:30 a.m. to 4:30 p.m. MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shelley M Self can be reached on (571)272-4524.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Katie L. Parr/Examiner, Art Unit 3725                                                                                                                                                                                                        
/ADAM J EISEMAN/Supervisory Patent Examiner, Art Unit 3725